Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 28, 2013                                                                                        Robert P. Young, Jr.,
                                                                                                                Chief Justice

  146426 & (90)(92)(94)                                                                               Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  DENISE GREER and Certain Members                                                                       David F. Viviano,
  of TEAMSTER LOCAL 214,                                                                                             Justices
            Plaintiffs-Appellees,
  and
  VALARIE BLACKSHEAR, LETORIA
  BAKER, and VANITA JOHNSON,
             Plaintiffs-Appellants,
  v                                                                SC: 146426
                                                                   COA: 304197
                                                                   Wayne CC: 10-010019-CL
  DETROIT PUBLIC SCHOOLS, ROBERT
  C. BOBB and TEAMSTERS LOCAL 214,
             Defendants-Appellees.

  ____________________________________/

        On order of the Court, the application for leave to appeal the November 15, 2012
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court. The motion to
  remand, motion to strike exhibits, and motion to dismiss are DENIED.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 28, 2013
         h0520
                                                                              Clerk